Title: To Thomas Jefferson from Ephraim Macquillen, 12 September 1808
From: Macquillen, Ephraim
To: Jefferson, Thomas


                  
                     Respected Frd 
                     
                     Philada. 9mo. 12th. 1808.
                  
                  On my dispersion of a Pamphlet addressed to the People of the United States, I forwarded thee, one; but know not whether it was recd. by thee; but being regularly put into the Post Office, at Richmond, should expect it went safe; with reference thereto & still remaining under a further discharge of Conscientious Duty; I forward thee the enclosed Address, To your next general Assembly in Congress: Impressed with a Sence that thy anxious Care; for the Protection & Safety of the Nation; Internally & Externally, is such; that thou’ll be Careful, to have it in due time & Course; laid before them: A Satisfaction of which relative thereto, will be Gratefully recd. with deference by thy friend
                  
                     Ephm. Cuthbert Macquillen 
                     
                  
               